Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-20-00411-CV

IN RE Rogelio DE HOYOS, Dianaly De Hoyos, San Juanita Garcia, RDH Cattle Co., and RDH
                               Site & Concrete Co.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: September 23, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 17, 2020, Relators filed a petition for writ of mandamus asking this court to

order the trial court to set a supersedeas bond and to vacate its order denying Relators’ request that

the trial court set a supersedeas bond. After considering the petition, this court concludes that

Relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is

denied. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM




1
  This proceeding arises out of Cause No. 20-01217-CV, styled Jose Luis Cruz, Individually and as the Independent
Administrator of the Estate of Enedina Cruz v. Rogelio De Hoyos, Dianaly De Hoyos, San Juanita Garcia, RDH Cattle
Co., RDH Site & Concrete Co., and All Others Occupying 202.12 Acres Tract of Land out of Lots 7, 8, 9 and 10 Block
18 and Lots 3 and 4, Block 19, Falfurrias Farm and Garden Tract, Falfurrias Texas, pending in the County Court,
Brooks County, Texas, the The Honorable Eric Ramos presiding.